MEMORANDUM OF DECISION.
Joel Fuller appeals from a judgment of the Superior Court, Waldo County, entered on a jury verdict of guilty of murder, 17-A M.R.S.A. § 201(1)(A) (1983), and of robbery with the use of a firearm against a person, 17-A M.R.S.A. §§ 651(1)(D), 1252(5) (1983). Fuller challenges the sufficiency of the evidence to support his conviction. Examining the evidence in the light most favorable to the prosecution, we hold that the jury rationally could have found beyond a reasonable doubt every element of the offenses charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgments affirmed.
All concurring.